DETAILED ACTION
Applicant’s arguments, see “Remarks”, filed May 5, 2022, with respect to the provisionary nonstatutory double patenting rejection as being unpatentable over claims 1-31 of copending Application No. 17/169,749 (the ‘749 application) on February 17, 2022 have been fully considered and are persuasive. On May 3, 2022, Applicant amended the claims of the ‘749 application in a manner that narrowed the scope of the claims. The previously nonstatutory double patenting rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-4, and 6-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the shielding element comprising a conductor loop. Claim 11 recites the unique feature of the first antenna arm being connected via the auxiliary component to the shielding element. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653